DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 19 the claim limitation “transformation, in a target relative vehicle state calculation means or function (450), of said torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector,” is not clear and does not distinctly claim invention. 
Claims 2-18, 20-33 are rejected based on their dependency of the defective parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 18-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dan Elzen (US 2013/0231830) in view of Moshchuk (US 2015/0158528).
As to claim 1 Van Dan Elzen discloses a method for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by means of a steering system with a steering assistance actuator and one or more controllable vehicle state actuators and comprising an on-board vision system, incorporating the steps of: 
measurement, with the aid of the on-board vision system, using one or more sensors of at least one vehicle position input signal representing one or more vehicle states (Paragraph 40 “The camera 26 is connected to the controller 19 via any suitable means, such as an electrical conduit and sends images thereto which the controller 19 uses in order to determine the positions of the lane delimiters 24a and 24b.”)
determination, in a relative vehicle position calculation function or means, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of, but not limited to, a vehicle lateral lane position, a vehicle heading angle, a lane curvature and/or a lane curvature derivative(Paragraph 44 “Once the system 11 is activated, the controller 19 receives images from the camera 26, uses them to determine the positions of the lane delimiters 24a and 24b, and determines the lateral distance between each of them and the vehicle 10.”), 
calculation, in the relative vehicle position calculation function or means, of a target positioning vector consisting of one or more of the following target values; a target lateral position, a target heading angle, a target curvature and a target curvature derivative(Paragraph 69 “The lateral offsets Y.sub.P1 and Y.sub.P2 may be referred to as target path lateral offsets because they represent the offsets between the vehicle's current position and points on the target path 69 ahead of the vehicle 10. Where the target path 69 is the centerline 70 of the lane 20, the lateral offsets Y.sub.P1 and Y.sub.P2 may also be referred to as centerline lateral offsets.”), 
measurement of at least one steering input signal with the aid of a sensor (Paragraph 63 “The lane keeping system 11 may include a torque sensor on the steering column 32 to detect this torque.”),
(Paragraph 63 “The lane keeping system 11 may include a torque sensor on the steering column 32 to detect this torque. The controller 19 receives signals from the torque sensor, which permit the controller 19 to detect if the driver 20 has let go of the steering wheel 30. Specifically, if the torque applied to the steering wheel is above some threshold torque, such as for example, 0.3 nm, the controller 19 assumes that the torque was applied by the driver 20 and that the driver 20 is actively involved in steering the vehicle 10.”) 
Van Dan Elzen does not explicitly disclose  transformation, in a target relative vehicle state calculation means or function (450), of said torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector, 
Moshchuk teaches  transformation, in a target relative vehicle state calculation means or function (450), of said torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector
transformation, in a target relative vehicle state calculation means or function (450), of said torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector,
adding said target positioning vector and said target delta positioning vector together (Paragraph 44 “This is illustrated in FIG. 5 by block diagram 70. Particularly, the dual torque overlay command is provided at box 72 and is added to the driver input torsion bar torque from box 74 at summation junction 76. The EPS assist torque from the boost curve table is determined based on that summation at box 78 and the overlay torque command is added to the boost curve torque at summation junction 80 to give the total torque command applied to the EPS motor 82.”), 
using a from the addition resulting mixed control target positioning vector as reference signal to one or more controllers for the control of the one or more vehicle state actuators (Paragraph 44 “The torque overlay command is the torque provided to the EPS motor 26 when the collision avoidance system 66 takes over steering control, where the torque overlay command is applied twice in the steering system and as such is referred to as a dual torque overlay (DTO) command. This is illustrated in FIG. 5 by block diagram 70. Particularly, the dual torque overlay command is provided at box 72 and is added to the driver input torsion bar torque from box 74 at summation junction 76. The EPS assist torque from the boost curve table is determined based on that summation at box 78 and the overlay torque command is added to the boost curve torque at summation junction 80 to give the total torque command applied to the EPS motor 82.”). 
It would have been obvious to one of ordinary skill to modify Van Dan Elzen to include the teachings of transformation of said torque value applied by the driver to a relative to target positioning vector, and target delta positioning vector for the purpose of providing an optimal torque to minimize the path error of the vehicle.
As to claim 3 Van Dan Elzen discloses a method wherein the torque value applied by the driver is transformed and integrated to a driver intended heading angle relative to the path of the road and when this driver intended heading angle relative to (Paragraph 50). 
As to claim 4 Van Dan Elzen in view of Moshchuk teaches a method wherein the one or more of the following target values of the target positioning vector; a target lateral position, a target heading angle, a target curvature and a target curvature derivative, is a curvature(Van Dan Elzen Paragraph 50), and 
that the one or more vector elements of the target delta positioning vector is a curvature, so that when adding said target positioning vector and said target delta positioning vector together, the result will be a mixed control target positioning vector and a steering feel torque build-up around the natural coordinates of the road(Moshchuk Paragraph 24). 
As to claim 5 Moshchuk teaches a method wherein it comprises, in the driver torque calculation function or means, using the sensor signals from the steering system, for calculation of a torque applied by a driver of the vehicle, e.g. torsion-bar torque signal, or a torsion bar torque compensated with a compensation torque(Paragraph 22). 
As to claim 6 Van Dan Elzen teaches a method wherein the target delta vehicle state is a relative lateral position and in that the method comprises the step of, in the target relative vehicle state calculation means or function, transforming the driver torque to a relative lateral position(Paragraph 71-72). 
 (Paragraph 23)
Van Dan Elzen does not explicitly disclose transforming the driver torque to a relative lateral position, integrating, in an integration function, the delta lateral velocity once to provide a delta lateral position forming the target delta positioning vector. 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating the delta positioning vector form the lateral velocity.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.



As to claim 8 Moshchuk teaches a method wherein the target delta vehicle state is a delta lateral acceleration relative to a target trajectory calculated in the relative vehicle position calculation function or means(Paragraph 42), 
Van Dan Elzen  does not explicitly disclose that the method comprises the step of, in the target relative vehicle state calculation means or function transforming the driver torque to a relative lateral position, integrating, in an integration function, the delta lateral acceleration twice to provide a delta lateral position forming the target delta positioning vector. 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating the delta positioning vector form the lateral acceleration.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.

As to claim 9 Moshchuk discloses a method  wherein the target delta vehicle state is a delta lateral vehicle slip angle relative to a target trajectory calculated in the relative vehicle position calculation function or means(Paragraph 25), 
Van Dan Elzen  does not explicitly disclose that the method comprises the step of, in the target relative vehicle state calculation means or function transforming the driver torque to a relative lateral position, integrating, in an integration function, the delta lateral vehicle slip times the vehicle speed once to provide a delta lateral position forming the target delta positioning vector. 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating the delta positioning vector form the lateral vehicle slip angle.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.

As to claim 10 Moshchuk discloses a method wherein the target delta vehicle state is a delta curvature relative to a target trajectory calculated in the relative vehicle position calculation function or means (Paragraph 24), 
Van Dan Elzen does not explicitly disclose a method comprises the step of, in the target relative vehicle state calculation means or function transforming the driver torque to a relative lateral position, integrating, in an integration function, the delta lateral curvature times the square of the vehicle speed twice to provide a delta lateral position forming the target delta positioning vector. 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating the delta positioning vector form the delta curvature
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.

As to claim 11 Moshchuk teaches a method wherein the target delta vehicle state is a delta yaw rate relative to a target trajectory calculated in the relative vehicle position calculation function or means (Paragraph 26)
Van Dan Elzen  does not explicitly disclose and in that the method comprises the step of, in the target relative vehicle state calculation means or function transforming the driver torque to a relative lateral position, integrating, in an integration function, the delta yaw rate times the vehicle speed to provide a delta lateral position forming the target delta positioning vector. 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating the delta positioning vector form the delta yaw rate.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.

As to claim 12 Van Dan Elzen discloses a method wherein, the target delta vehicle state is a linear combination of one or more of the delta lateral position, delta lateral velocity, delta lateral acceleration, delta lateral vehicle slip angle, delta curvature and delta yaw rate(Paragraph 70). 
As to claim 13 Van Dan Elzen discloses a method wherein, in the target relative vehicle state calculation means or function transforming the driver torque to a relative lateral position, a threshold value is used for the driver torque, only allowing driver torques exceeding said threshold value to be transformed to a target delta vehicle state (Paragraph 50). 
As to claim 14 Moshchuk teaches a method wherein the from the addition resulting mixed control target positioning vector at least comprises a mixed control target lateral position (Paragraph 34). 
As to claim 15 Moshchuk teaches a method wherein the from the addition resulting mixed control target positioning vector further comprises one or more of a target heading angle, a target curvature and a target curvature derivative(Paragraph 23). 
As to claim 16 Van Dan Elzen discloses a method wherein it comprises the steps of, in the vehicle state controller, calculating a target yaw and/or lateral vehicle state; controlling the vehicle actuators towards said target yaw and/or lateral state(Paragraph 72). 
As to claim 18 Van Dan Elzen does not explicitly disclose a method wherein the step of calculating a target yaw and/or lateral vehicle state comprises using a sixth order 
The combinations of references cited disclose the claimed invention as shown above. However, they’re silent as to the specifics of applying mathematical formula for calculating a target yaw and/or lateral vehicle state.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the target delta positioning vector, as shown cited references. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both cited references and applicant are calculated directed to computing a target position of the vehicle and of computing a target yaw and lateral vehicle state (Van Dan Elzen Paragraph 72), it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result of controlling the vehicle to stay in a lane.
	As to claim 19 the claim is interpreted and rejected as in claim 1.
	As to claim 20 the claim is interpreted and rejected as in claim 5.
	As to claim 21 the claim is interpreted and rejected as in claim 6.
	As to claim 22 the claim is interpreted and rejected as in claim 7.

	As to claim 24 the claim is interpreted and rejected as in claim 9.
	As to claim 25 the claim is interpreted and rejected as in claim 10.
	As to claim 26 the claim is interpreted and rejected as in claim 11.
	As to claim 27 the claim is interpreted and rejected as in claim 12.
	As to claim 28 the claim is interpreted and rejected as in claim 13.
	As to claim 29 the claim is interpreted and rejected as in claim 14.
	As to claim 30 the claim is interpreted and rejected as in claim 15.
	As to claim 31 the claim is interpreted and rejected as in claim 16.
	As to claim 33 the claim is interpreted and rejected as in claim 18.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dan Elzen (US 2013/0231830) in view of Moshchuk (US 2015/0158528) as applied to claim 1 above, and in further view of Lee (US 2017/0247032) 
As to claim 2 Lee teaches a method wherein target relative vehicle state calculation function contains a calculation and subtraction of an additional target delta lateral position for the lateral position of a trailer, so that it is the trailer rather than the vehicle that is positioned in the lane(Paragraph 2, 37).   IT would have been obvious to one of ordinary skill to modify Van Dan Elzen to include the teachings of controlling the lateral position of the trailer for the purpose of keeping the vehicle in a target position in the lane.

s 17, 32  are rejected under 35 U.S.C. 103 as being unpatentable over Van Dan Elzen (US 2013/0231830) in view of Moshchuk (US 2015/0158528) as applied to claim 1 above, and in further view of Hayashi (US 2018/0141588)
As to claim 17 Moshchuk teaches a method wherein the step of calculating a target yaw and/or lateral vehicle state, e.g. target vehicle lateral acceleration, curvature, road-wheel angle, steering-wheel angle, vehicle lateral velocity, vehicle slip angle, vehicle yaw rate or any linear combination of one or more thereof, comprises using at least one of a feed-forward controller and/or one or two feedback controllers, e.g. one or more PID controllers (Paragraph 77) 
It would have been obvious to one of ordinary skill to modify Van Dan Elzen to include the teachings of using a PID control for the purpose of controlling the lateral position of the vehicle to a target position.
As to claim 32 the claim is interpreted and rejected as in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
8/13/2021